DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Status of Claims
Claims 1-20 are pending in this application.  

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 7 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11,341,974. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,341,974. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim in the patent is narrower than the claim in the application and could be used to reject it.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,341,974. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim in the patent is narrower than the claim in the application and could be used to reject it.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,341,974. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim in the patent is narrower than the claim in the application and could be used to reject it.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,341,974. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim in the patent is narrower than the claim in the application and could be used to reject it.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,341,974. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim in the patent is narrower than the claim in the application and could be used to reject it.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,341,974. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim in the patent is narrower than the claim in the application and could be used to reject it.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,341,974. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim in the patent is narrower than the claim in the application and could be used to reject it.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,341,974. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim in the patent is narrower than the claim in the application and could be used to reject it.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,341,974. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim in the patent is narrower than the claim in the application and could be used to reject it.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,341,974. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim in the patent is narrower than the claim in the application and could be used to reject it.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,341,974. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim in the patent is narrower than the claim in the application and could be used to reject it.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,341,974. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim in the patent is narrower than the claim in the application and could be used to reject it.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11,341,974. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim in the patent is narrower than the claim in the application and could be used to reject it.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11,341,974. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim in the patent is narrower than the claim in the application and could be used to reject it.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11,341,974. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim in the patent is narrower than the claim in the application and could be used to reject it.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11,341,974. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim in the patent is narrower than the claim in the application and could be used to reject it.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11,341,974. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim in the patent is narrower than the claim in the application and could be used to reject it.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 11,341,974. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim in the patent is narrower than the claim in the application and could be used to reject it.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 11,341,974. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim in the patent is narrower than the claim in the application and could be used to reject it.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, 14-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dusan et al. (U.S. Patent Application Publication 2018/0324518).
As per claims 1, 19 and 20, Dusan et al. teaches:
A method of authenticating a speech signal received by a device comprising first (Figure 4, item 114 and Paragraph [0050]) and second (Figure 4, item 108 and Paragraph [0050]) transducers, wherein the first transducer comprises a microphone (Figure 4, item 114), the method comprising: 
performing a first voice biometric process (Figure 4, item 210 (acoustic detector) and Paragraph [0039]) on speech contained in a first part of a signal received by the microphone, in order to determine whether the speech is the speech of an enrolled user; 
determining a first correlation (Figure 4, item 216 and Paragraph [0050] – cross-correlation in Voice Activity Detector) between said first part of the signal received by the microphone and a corresponding part of the signal received by the second transducer; 
determining a second correlation (Figure 4, item 216 and Paragraph [0050] – cross-correlation in Voice Activity Detector) between said second part of the signal received by the microphone and the corresponding part of the signal received by the second transducer; and 
determining whether the first correlation and the second correlation satisfy a predetermined condition (Figure 4, item 226 and Paragraph [0044] – Pattern detector); and 
if it is determined that the speech contained in the first part of the received signal is the speech of an enrolled user (Figure 4, item 210 – determined by the Acoustic Detector) and that the first correlation and the second correlation satisfy the predetermined condition (Figure 4, item 226 – determined by Pattern Detector), authenticating the received speech signal (Figure 4, item 202 and Paragraph [0040] – ASR trigger signal generated).
Claim 19 is the device for executing the method of claim 1, so is rejected for similar reasons.
Claim 20 is directed to a computer program product containing instructions causing an audio processing circuit so is rejected for similar reasons. See Paragraph [0092] of Dusan et al. for specific support for such a computer program product containing instructions.

As per claim 2, Dusan et al. teaches all of the limitations of claim 1 above. Dusan et al. further discloses:
the second transducer is mechanically coupled to a person wearing the device (Paragraph [0030]).

As per claim 4, Dusan et al. teaches all of the limitations of claim 2 above. Dusan et al. further discloses:
the second transducer comprises an accelerometer. positioned to detect vibrations caused by speech of the person wearing the device (Paragraph [0030]).

As per claim 5, Dusan et al. teaches all of the limitations of claim 1 above. Dusan et al. further discloses:
the device comprises a headset (Paragraph [0025]).

As per claim 6, Dusan et al. teaches all of the limitations of claim 1 above. Dusan et al. further discloses:
the device comprises a pair of smart glasses (Paragraph [0025]).

As per claim 14, Dusan et al. teaches all of the limitations of claim 1 above. Dusan et al. further discloses:
the first biometric process is a text-dependent biometric process (Paragraph [0039]).

As per claim 15, Dusan et al. teaches all of the limitations of claim 1 above. Dusan et al. further discloses:
determining whether the first correlation and the second correlation have a predetermined relationship (Paragraph [0044] – the predetermined relationship is whether they both match their respective patterns).

As per claim 16, Dusan et al. teaches all of the limitations of claim 15 above. Dusan et al. further discloses:
determining whether the first correlation and the second correlation are sufficiently similar (Paragraph [0044] – the predetermined relationship is whether they both match their respective patterns).

As per claim 17, Dusan et al. teaches all of the limitations of claim 1 above. Dusan et al. further discloses:
determining whether the first correlation and the second correlation both exceed respective threshold values (Paragraph [0044] – the predetermined relationship is whether they both match their respective patterns. Comparison to a threshold is inherent to such a determination).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dusan et al. (U.S. Patent Application Publication 2018/0324518) in view of Mukund (U.S. Patent Application 2020/0184057).
As per claim 3, Dusan et al. teaches all of the limitation of claim 2 above. Dusan et al. fails to disclose:
the second transducer comprises a microphone, positioned to detect sound in an ear canal of the person wearing the device.
However, Mukund in the same field of endeavor teaches:
the second transducer comprises a microphone, positioned to detect sound in an ear canal of the person wearing the device (Paragraph [0161] – the second microphone can be positioned within the ear canal of the user).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method of Dusan with the in ear canal microphone of Mukund because it is a case of combining prior art elements according to known methods to yield predictable results.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Dusan et al. (U.S. Patent Application Publication 2018/0324518) in view of Naik et al.  (U.S. Patent 5,548,647).
As per claim 18, Dusan et al. teaches all of the limitation of claim 17 above. Dusan et al. fails to disclose:
the respective threshold values are different.
However, Naik et al. in the same field of endeavor teaches:
the respective threshold values are different (Claims 14 & 15 – the comparison thresholds change over time).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method of Dusan with the multiple thresholds of Naik et al. because it is a case of combining prior art elements according to known methods to yield predictable results.

Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or as disclosed by the Examiner. 
Communications via Internet e-mail are at the discretion of the applicant and require written authorization. Should the Applicant wish to communicate via e-mail, including the following paragraph in their response will allow the Examiner to do so:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Should e-mail communication be desired, the Examiner can be reached at Edwin.Leland@USPTO.gov

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN S LELAND III whose telephone number is (571)270-5678.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN S LELAND III/Primary Examiner, Art Unit 2677